Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 07/01/2020, assigned serial 16/918,919 and titled “System and Method for Providing Speed Profile of Self-Driving Vehicle.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 11/29/2021 have been fully considered and persuasive.  After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  The prior art are not deemed strong to make the application unpatentable.
The prior art closest to the subject matter of the claimed invention is the patent application publication US 2014/0277835 A1 (Filev reference) which discloses a route navigation with optimal speed profile.  Filev obviously focused on a speed control system that uses the combination of information from the driver, such as a destination and chosen route, and the available information from on-board and off-board computational resources to create a recommend vehicle speed profile, which results in optimal fuel efficiency between a present location and the destination.  As disclosed by Filev, an optimal vehicle speed profile is calculated using dynamic programming to determine the optimal vehicle profile over a predefined path by considering the local traffic volumes and speeds and various characteristics of the road grade.  

It is found that none of the references or the combination teaches or suggests such a vehicle system/method as claimed by applicants.  The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/TUAN C TO/Primary Examiner, Art Unit 3667